MEMORANDUM OF DECISION.
The parents of Walter C. and Rebekah C. appeal from an order of the Superior Court, Kennebec County, affirming an order of the District Court (Augusta) that terminated their parental rights pursuant to 22 M.R.S.A. § 4055 (Supp.1983-1984). Their sole contention on appeal is that the Department of Human Services had a burden to prove by clear and convincing evidence that it had made the necessary efforts to facilitate reunification of the family pursuant to 22 M.R.S.A. § 4041 prior to seeking termination of ,parental rights, and that the Department failed to sustain that burden.
We deny the appeal.
As we observed in the recent case of In re Daniel C., 480 A.2d 766 at 770 (Me.1984), the failure of the Department to fulfill its obligations under section 4041 does not constitute an independent ground for denial of a petition for termination under section 4055(1). Moreover, the Department did make substantial reunification efforts, and ample evidence supports the conclusion of the District Court that in the circumstances of this case further efforts at reunification would have been futile. Section 4041 required nothing more.
The entry must be:
Judgment affirmed.
All concurring.